Citation Nr: 0306072	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  96-38 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased (compensable) evaluation for the 
veteran's service-connected residuals of an incomplete 
fracture of the left fifth metatarsal.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney-
at-Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision of the 
Winston-Salem Department of Veterans Affairs (VA) Regional 
Office (RO), which denied an increased (compensable) 
evaluation for his service-connected residuals of an 
incomplete fracture of the left fifth metatarsal.

In June 1998, the Board remanded this matter for additional 
development, to include a VA examination.  

In August 2000, the Board denied a compensable evaluation for 
service-connected residuals of an incomplete fracture of the 
left fifth metatarsal. 

The appellant subsequently appealed this matter to the United 
States Court of Appeals for Veterans Claims (Court).

In March 2001, the Appellee, VA Office of General Counsel 
(GC), filed a Motion for Remand and to Stay Proceedings in 
light of the enactment of the VCAA.  In her May 2001 Response 
to Appellee's Motion to Remand and Stay Proceedings, the 
appellant's counsel also requested that the matter be vacated 
and remanded in accordance with VCAA. 

In September 2001, the Court vacated the August 2000 Board 
decision and remanded this matter to the Board for compliance 
with VCAA. 

As a result of the Court's actions, the Board will now 
address the issue listed on the title page of this decision.




REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (O.G.C. Prec. 
16-92).  

The Board further notes that there may possibly be 
outstanding records from the Durham, North Carolina, VA 
Medical Center which may impact the veteran's claim.  Under 
Bell v. Derwinski, 2 Vet. App. 611 (1992), VA is deemed to 
have constructive knowledge of certain documents which are 
generated by VA agents or employees, including VA physicians.  
Id. at 612-13.  If those documents are within VA's control, 
and could reasonably be expected to be part of the record, 
then "such documents are, in contemplation of law, before 
the Secretary and the Board and should be included in the 
record."  Id. at 613.  

VA is also obliged to afford veterans contemporaneous 
examinations where there is evidence of an increase in the 
severity of the disability.  VAOPGCPREC 11-95 (1995). The 
veteran is also competent to provide an opinion that his 
disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  The newly obtained evidence demonstrates that 
there may have been an increase in severity.  Moreover, the 
last comprehensive VA examination took place more than 3 
years ago.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to any pertinent 
formal or informal guidance that has been 
provided by the Department, including, 
among others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent Court decisions that 
have been issued also should be 
considered.  

2.  The RO should obtain copies of all 
treatment records of the veteran from the 
Durham, North Carolina, VA Medical Center 
from January 2003 to the present.  

3.  The RO should schedule the veteran 
for a VA orthopedic examination of the 
left lower extremity to determine the 
nature and severity of his service-
connected residuals of an incomplete 
fracture of the left fifth metatarsal.  
All appropriate tests and studies should 
be performed and all findings must be 
reported in detail.  The claims folder 
should be made available to the examiner 
for review.

If loss of range of motion is present, 
the examiner should comment on whether 
the loss of range of motion is mild, 
moderate, or severe as well as the reason 
for the loss of motion.  The examiner is 
further requested to carefully elicit 
from the veteran all pertinent subjective 
complaints with regard to the left lower 
extremity, including the ankle and foot, 
and to make specific findings as to the 
etiology of each complaint.  The examiner 
is also requested to render an opinion as 
to whether there is adequate pathology 
present to support the level of each of 
the veteran's subjective complaints. 

The examiner is further requested to 
classify the disability resulting from 
the veteran's service-connected residuals 
of an incomplete fracture of the left 
fifth metatarsal as mild, moderate, 
moderately severe, or severe.  He is also 
requested to comment on the absence or 
presence of malunion or nonunion.  

The examiner is further requested to 
offer opinions on the following issues:

	(a) Can pain and limitation of 
motion, if any, be attributed solely to 
the service-connected residuals of an 
incomplete fracture of the left fifth 
metatarsal?

	(b) Do the service-connected 
residuals of the incomplete fracture of 
the left fifth metatarsal cause weakened 
movement, fatigability, or 
incoordination?  If so, the examiner 
should comment on the effect of those 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation.

	(c) In relation to any subjective 
complaints of pain, is pain visibly 
manifested on movement of the joint, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
residuals of the incomplete fracture of 
the left fifth metatarsal, the presence 
or absence of changes in condition of the 
skin indicative of disuse due to the 
residuals of the incomplete fracture of 
the left fifth metatarsal, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected residuals of the 
incomplete fracture of the left fifth 
metatarsal.

4.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
an increased (compensable) evaluation for 
the veteran's service-connected residuals 
of an incomplete fracture of the left 
fifth metatarsal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case.  A 
reasonable period of time for a response 
should be afforded.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	WILLIAM HARRYMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b)(2) (2002).


